                             Case 20-11177-KBO              Doc 121          Filed 06/02/20           Page 1 of 3


 Information to identify the case:

 Debtor: Akorn, Inc.                                            EIN: XX-XXXXXXX
 United States Bankruptcy Court District of Delaware
 Case Number: 20-11177 (KBO)                                    Date case filed for chapter 11: May 20, 2020

 Official Form 309F1 (For Corporations or Partnerships)
 Notice of Chapter 11 Bankruptcy Case                                                                                                02/20
 For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has been
 entered. This notice has important information about the case for creditors, the debtor, and trustees, including information
 about the meeting of creditors and deadlines. Read all pages carefully.
 The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take
 action to collect debts from the debtor or the debtor’s property. For example, while the stay is in effect, creditors cannot sue, assert a
 deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail,
 phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney’s fees.
 Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from
 discharge may be required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See line 11
 below for more information.)
 To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the
 address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).
 The staff of the bankruptcy clerk’s office cannot give legal advice.
 Do not file this notice with any proof of claim or other filing in the case.

 Valid Picture ID is required for access to the J. Caleb Boggs Federal Building.

 1. Debtor’s full name
         Akorn, Inc.

 2. All other names used in the last 8 years:
          Akorn Pharmaceuticals
         Taylor Pharmaceuticals


 Jointly Administered Cases [Other names,            Case No.                       Tax ID.                  Address
 if any, used by the Debtor in the last 8
 years appear in brackets and italics]
 Akorn, Inc.
                                                                                                             1925 West Field Court, Suite 300
 [Akorn Pharmaceuticals.]                            20-11177 (KBO)                 XX-XXXXXXX
                                                                                                             Lake Forest, Illinois 60045
 [Taylor Pharmaceuticals.]
                                                                                                             369 Bayview Avenue
 10 Edison Street LLC                                20-11178 (KBO)                 XX-XXXXXXX
                                                                                                             Amityville, New York 11701
                                                                                                             369 Bayview Avenue
 13 Edison Street LLC                                20-11180 (KBO)                 N/A
                                                                                                             Amityville, New York 11701
 Advanced Vision Research, Inc.
 [AVR Business Trust]
                                                                                                             2929 Plymouth Road, Suite 275
 [Advanced Vision Pharmaceuticals, LLC]              20-11182 (KBO)                 XX-XXXXXXX
                                                                                                             Ann Arbor, Michigan 48105
 [TheraTears]
 [Akorn Consumer Health]
                                                                                                             1925 West Field Court, Suite 300
 Akorn (New Jersey), Inc.                            20-11183 (KBO)                 XX-XXXXXXX
                                                                                                             Lake Forest, Illinois 60045
                                                                                                             1925 West Field Court, Suite 300
 Akorn Animal Health, Inc.                           20-11185 (KBO)                 XX-XXXXXXX
                                                                                                             Lake Forest, Illinois 60045
                                                                                                             1925 West Field Court, Suite 300
 Akorn Ophthalmics, Inc.                             20-11186 (KBO)                 XX-XXXXXXX
                                                                                                             Lake Forest, Illinois 60045
                                                                                                             1925 West Field Court, Suite 300
 Akorn Sales, Inc.                                   20-11174 (KBO)                 XX-XXXXXXX
                                                                                                             Lake Forest, Illinois 60045
                                                                                                             1925 West Field Court, Suite 300
 Clover Pharmaceuticals Corp.                        20-11187 (KBO)                 XX-XXXXXXX
                                                                                                             Lake Forest, Illinois 60045

Official Form 309F1 (For Corporations or Partnerships)                Notice of Chapter 11 Bankruptcy Case
RLF1 23474120v.1
                               Case 20-11177-KBO                 Doc 121          Filed 06/02/20       Page 2 of 3
Debtor: Akorn, Inc.                                                                                     Case number: 20-11177 (KBO)
 Jointly Administered Cases [Other names,                Case No.                         Tax ID.             Address
 if any, used by the Debtor in the last 8
 years appear in brackets and italics]
                                                                                                              1925 West Field Court, Suite 300
 Covenant Pharma, Inc.                                   20-11188 (KBO)                   XX-XXXXXXX
                                                                                                              Lake Forest, Illinois 60045
 Hi-Tech Pharmacal Co., Inc.                                                                                  369 Bayview Avenue
                                                         20-11189 (KBO)                   XX-XXXXXXX
 [Akorn Enterprises, Inc.]                                                                                    Amityville, New York 11701
                                                                                                              1925 West Field Court, Suite 300
 Inspire Pharmaceuticals, Inc.                           20-11190 (KBO)                   XX-XXXXXXX
                                                                                                              Lake Forest, Illinois 60045
                                                                                                              1925 West Field Court, Suite 300
 Oak Pharmaceuticals, Inc.                               20-11192 (KBO)                   XX-XXXXXXX
                                                                                                              Lake Forest, Illinois 60045
                                                                                                              1925 West Field Court, Suite 300
 Olta Pharmaceuticals Corp.                              20-11191 (KBO)                   XX-XXXXXXX
                                                                                                              Lake Forest, Illinois 60045
                                                                                                              1925 West Field Court, Suite 300
 VersaPharm Incorporated                                 20-11194 (KBO)                   XX-XXXXXXX
                                                                                                              Lake Forest, Illinois 60045
                                                                                                              1925 West Field Court, Suite 300
 VPI Holdings Corp.                                      20-11193 (KBO)                   XX-XXXXXXX
                                                                                                              Lake Forest, Illinois 60045
                                                                                                              1925 West Field Court, Suite 300
 VPI Holdings Sub, LLC                                   20-11195 (KBO)                   N/A
                                                                                                              Lake Forest, Illinois 60045

 3. Address
       1925 West Filed Court
       Suite 300
       Lake Forest, Illinois 60045

 4. Debtor’s attorney and claims agent (name and address)

           RICHARDS, LAYTON & FINGER, P.A.                                    Contact phone: (302) 651-7700
           Paul N. Heath                                                      Email: heath@rlf.com
           Amanda R. Steele                                                          steele@rlf.com
           Zachary I. Shapiro                                                        shapiro@rlf.com
           Brent M. Haywood                                                          haywood@rlf.com
           One Rodney Square
           920 North King Street
           Wilmington, Delaware 19801

           KIRKLAND & ELLIS LLP                                               Contact phone: (312) 862-2000
           KIRKLAND & ELLIS INTERNATIONAL LLP                                 Email: patrick.nash@kirkland.com
           Patrick J. Nash, Jr., P.C.                                                gregory.pesce@kirkland.com
           Gregory F. Pesce                                                          christopher.hayes@kirkland.com
           Christopher M. Hayes
           300 North LaSalle Street
           Chicago, Illinois 60654

           KIRKLAND & ELLIS LLP                                               Contact phone: (212) 446-4800
           KIRKLAND & ELLIS INTERNATIONAL LLP                                 Email: nicole.greenblatt@kirkland.com
           Nicole L. Greenblatt, P.C.
           601 Lexington Avenue
           New York, New York 10022

           Debtor’s Notice and Claims Agent                                   Contact phone: (877) 725-7539 (U.S./Canada) or
           If you have questions about this notice,                                           (424) 236-7247 (International)
           please contact Kurtzman Carson Consultants                         Email: akorninfo@kccllc.com
                                                                              Website: http://www.kccllc.net/akorn

 5. Bankruptcy clerk’s office                               824 Market Street, 3rd Floor                Hours open: Monday − Friday
    Documents in this case may be filed at                    Wilmington, DE 19801                           8:00 AM − 4:00 PM
    this address. You may inspect all                                                                   Contact phone (302) 252−2900
    records filed in this case at this
    office or online at www.pacer.gov

 6. Meeting of creditors                                  June 29, 2020 at 10:00 a.m. (ET)                           Location:
    The debtor’s representative must attend                          (Telephonic)                       J. Caleb Boogs Federal Building
    the meeting to be questioned under                   The meeting may be continued or                         844 King Street
    oath. Creditors may attend, but are not          adjourned to a later date. If so, the date will         Wilmington, DE 19801
    required to do so.                                        be on the court docket.                        Dial-in: 1-866-621-1355
                                                                                                              Passcode: 7178157 #

Official Form 309F1 (For Corporations or Partnerships)        Notice of Chapter 11 Bankruptcy Case                             PAGE 2

RLF1 23474120v.1
                                Case 20-11177-KBO               Doc 121         Filed 06/02/20        Page 3 of 3
Debtor: Akorn, Inc.                                                                                      Case number: 20-11177 (KBO)
 7. Proof of claim deadline         Deadline for filing proof of claim: Not yet set. If a deadline is set, notice will be sent at a later time.

                                    A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be filed
                                    either electronically or as a paper document. For more information on how to file a Proof of Claim, visit
                                    the Delaware Bankruptcy Court's website at http://www.deb.uscourts.gov/claims−information.

                                    Your claim will be allowed in the amount scheduled unless:
                                          • Your claim is designated as disputed, contingent or unliquidated;
                                          • You file a proof of claim in a different amount; or
                                          • You receive another notice

                                    If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                    must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a
                                    plan. You may file a proof of claim even if your claim is scheduled.

                                    You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov

                                    Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                    proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer
                                    can explain. For example, a secured creditor who files a proof of claim may surrender important
                                    nonmonetary rights, including the right to a jury trial.

 8. Exception to discharge deadline

   The bankruptcy clerk's           If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a
   office must receive a            judicial proceeding by filing a complaint by the deadline stated below.
   complaint and any
   required filing fee by the       Deadline for filing the complaint: Not yet set.
   following deadline.

 9. Creditors with a foreign address

   If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to extend the deadlines in
   this notice. Consult an attorney familiar with United States bankruptcy law if you have any questions about your rights in this case.

 10. Filing a Chapter 11 bankruptcy case

   Chapter 11 allows the debtor to reorganize or liquidate according to a plan. A plan is not effective unless the court confirms it. You
   may receive a copy of the plan and a disclosure statement telling you about the plan, and you may have the opportunity to vote on the
   plan. You will receive notice of the date of the confirmation hearing, and you may object to confirmation of the plan and attend the
   confirmation hearing. Unless a trustee is serving, the debtor will remain in possession of the property and may continue to operate its
   business.

 11. Discharge of debts

   Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your debt. See 11 U.S.C. §
   1141(d). A discharge means that creditors may never try to collect the debt from the debtor except as provided in the plan. If you want
   to have a particular debt owed to you excepted from the discharge and § 523(c) applies to your claim, you must start a judicial
   proceeding by filing a complaint and paying the filing fee in the bankruptcy clerk's office by the deadline.




                                           If you have questions about this notice,
                                            please call (877) 725-7539 (toll free) or
                                             (424) 236-7247 (international) or visit
                                                 http://www.kcclcc.net/akorn




Official Form 309F1 (For Corporations or Partnerships)      Notice of Chapter 11 Bankruptcy Case                                 PAGE 3

RLF1 23474120v.1
